Exhibit 10.38
FORM OF AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT
     This Amendment No. 1 to Employment Agreement, dated as of February 4, 2010
(the “Amendment”) is by and between Gaylord Entertainment Company, a Delaware
corporation having its corporate headquarters at One Gaylord Drive, Nashville,
Tennessee 37214 (the “Company” or “GEC”) and                     , a resident of
Nashville, Davidson County, Tennessee (“Executive” or “Key Employee”).
W I T N E S S E T H:
     WHEREAS, the Company and Executive entered into that certain Employment
Agreement dated as of February 25, 2008 (the “Agreement”), pursuant to which,
among other things, the Company agreed to hire the Executive as one of its
senior officers;
     WHEREAS, the Executive has been promoted by the Company to the position of
                    ;
     WHEREAS, the Company and Executive have now agreed to various amendments to
the Agreement; and
     NOW, THEREFORE, in consideration of the covenants and agreements hereafter
set forth, the parties hereto agree as follows:
     1. Amendment of Section 2 of the Agreement. Section 2(a)(i) of the
Agreement is deleted in its entirety and replaced with the following new
sentence:
“During the Employment Period, Executive shall serve the Company as its
                     and                      and report directly to the
Company’s                     . Executive shall also perform such other duties
as the Company’s Chief Executive Officer or                      shall
reasonably determine.”
     2. Amendment of Section 3(a) of the Agreement. Section 3(a) of the
Agreement is deleted in its entirety and replace with the following new
provision:
“Base Salary. The Company shall pay to Executive an annual salary of
$                    . Executive’s annual salary shall be increased in each
subsequent Contract Year by a percentage equal to the annual percentage
increase, if any, generally granted to other senior executives, such percentage
to be determined from time to time by the Human Resources Committee of the Board
of Directors (such annual salary, together with any increases under this
subsection (a), being herein referred to as the “Base Salary”).”
     3. Amendment of Section 5(d)(ii)of the Agreement. Section 5(d)(ii) of the
Agreement is deleted in its entirety and replaced with the following new
provision:

 



--------------------------------------------------------------------------------



 



“The assignment of Executive, over his reasonable objection, of any duties
materially inconsistent with his status as                      or a substantial
adverse alteration in the nature of his responsibilities.”
     4. Miscellaneous Provisions.
          (a) The Agreement is hereby, and shall henceforth be deemed to be,
amended, modified, and supplemented in accordance with the provisions hereof,
and the respective rights, duties, and obligations under the Agreement shall
hereinafter be determined and enforced under the Agreement, as amended, subject
in all respects to such amendments, modifications, and supplements, and all
terms and conditions of this Amendment.
          (b) Except as expressly set forth in this Amendment, all agreements,
covenants, undertakings, provisions, stipulations, and promises contained in the
Agreement are hereby ratified, readopted, approved, and confirmed and remain in
full force and effect.
          (c) Except as provided by this Amendment, or unless the context or use
indicates another or different meaning or intent, the words and terms used in
this Amendment shall have the same meaning as in the Agreement.
          (d) This Amendment may be executed in two or more counterparts, each
of which when so executed, shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          (e) The validity, interpretation and effect of this Amendment shall be
governed exclusively by the laws of the State of Tennessee without regard to the
choice of law principles thereof.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

                  GAYLORD ENTERTAINMENT COMPANY    
 
           
 
  By:        
 
     
 
   
 
  Its:        
 
     
 
   
 
                EXECUTIVE:    
 
           
 
                     

2